DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending.
Claims 1, 3, 5-7 and 10-11 are rejected under 35 USC § 102
Claims 2, 4 and 7-8 are rejected under 35 USC § 103

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grandou et al. (US 9081685 B2)
Regarding Claim 1, Grandou discloses:   
Apparatus for processing data comprising:   
a first cache memory (Grandou: FIG. 2 SCU 175, col 9, ln 37-39: "... If the cache lookup operation identifies that the data at the specified address is held within a cache line of the level one cache (a so-called hit condition), and that cache line is marked as dirty, then as indicated by the step 3a, it will be necessary to evict the contents of that cache line to the level two cache 30.");  
a second cache memory, said first cache memory communicating with said second cache memory via a communication interface (Grandou: FIG. 1, L2 CACHE 30, col 7 ln 27-29: "the hierarchical cache structure comprises ... a level two cache 30." FIG. 1 shows (with up down arrows) that L1 cache and L2 cache communicates with each other and it involves some communication interface. col 8 ln 31-36: "If .. data at the specified address is held within a cache line of the level one cache .. it will be necessary to evict the contents of that cache line to the level two cache 30.");  
a snoop filter located together with said second cache memory on one side of said communication interface and serving to track cache entries stored in said first cache memory on another side of said communication interface, said snoop filter including retention data storage circuitry to store retention data for controlling retention of cache entries within at least said second cache memory (Grandou: col 9, ln 44-62: "The SCU 175 is used to ensure coherency of the data held within the various caches of the hierarchical cache structure... if one processing unit updates a data value within its local level one cache, it is important to ensure that any other processing unit seeking access to the same data will also see the latest version of that data. The SCU 175 ensures this by implementing a cache coherency protocol. ..." Maintaining cache coherency involves tracking cache entries stored in level 1 cache. col 9 ln 63 - col 10 ln 2: "the SCU will also ensure that any evicted data from a level one cache is routed on to the shared level two cache 180, and will ensure that if the evicted data has resulted from the performance of a cache maintenance operation, then appropriate The maintenance indication data is retention data.); 
and retention data transfer circuitry to transfer retention data for a cache entry from said second cache memory to said retention data storage circuitry when said cache entry is transferred from said second cache memory to said first cache memory, and to transfer said retention data for said cache entry from retention data storage circuitry to said second cache memory when said cache entry is transferred from said first cache memory to said second cache memory.(Grandou: col 9 ln 63 - col 10 ln 2: "the SCU will also ensure that any evicted data from a level one cache is routed on to the shared level two cache 180, and will ensure that if the evicted data has resulted from the performance of a cache maintenance operation, then appropriate maintenance indication data will also be passed on to the level two cache in association with the evicted data." The maintenance indication data is retention data.  Grandou: col 11 ln 64 - col 12 ln 6: "the maintenance indication data is encoded within a two-bit signal, a first value (e.g. 01) being used to identify that the associated evicted data has arisen from performance of a clean cache maintenance operation, a second value (e.g. 10) being used to identify that the associated evicted data has arisen from performance of a clean and invalidate cache maintenance operation, and a third value (e.g. 00) being used to indicate that there is no maintenance indication data, i.e. the evicted data has not arisen from performance of a cache maintenance operation". Applicant generates retention data when data is loaded from main memory to 1st or second cache and stores the retention data either to L2 cache or in the snoop filter and modifies the data as it moves between the caches. Grandou generates the maintenance indication data when a cache line is evicted from L1 cache to L2 and sends the indication data along with the cache line data and access control unit takes the appropriate eviction action based on the maintenance indication data value. In both cases data at the end is used to make appropriate eviction action).

Regarding Claim 10, this is an apparatus claim having similar limitation corresponding to the apparatus claim 1, and is rejected for the same reasons mutatis mutandis.
        

Regarding Claim 11, this is a method claim corresponding to the apparatus claim 1, and is rejected for the same reasons mutatis mutandis. 

    
Regarding Claim 3, Grandou discloses:   
Apparatus as claimed in claim 1,  comprising eviction circuitry to evict cache entries from said second cache memory, wherein said eviction circuitry selects a victim cache entry to be evicted from said second cache memory in dependence upon said retention data for said cache entries stored within said second cache memory.(Grandou: FIG. 3 shows the internal blocks of L2 cache 180 and includes the eviction circuitry. col 11 ln 15-22: "In the event that the evicted data has maintenance indication data associated therewith, the access control circuitry will also modify its eviction handling operation in order to cause various additional steps to be performed, including causing the store buffer 230 to forward the transaction on to the eviction buffer 235 from where that data will be evicted from the level two cache via the master module 240 in due course". FIG. 4A execution steps 325->340->345->350->360(eviction) or 325->340->355->360(eviction) is the result of maintenance indication data value described in col 11 ln 66 - col 12 ln 6.  
    

Regarding Claim 5, Grandou discloses:   
Apparatus as claimed in claim 1,  wherein said retention data is indicative of whether a cache entry has been loaded from said second cache memory to said first cache memory.(Grandou: col 9 ln 63 - col 10 ln 2: "the SCU will also ensure that any evicted data from a level one cache is routed on to the shared level two cache 180, and will ensure that if the evicted data has resulted from the performance of a cache maintenance operation, then appropriate maintenance indication data will also be passed on to the level two cache in association with the evicted data." The maintenance indication data is similar to retention data.  Grandou: col 11 ln 64 - col 12 ln 6: "the maintenance indication data is encoded within a two-bit signal ...". Grandou's maintenance indication data is generated and transferred along with data when a cache line is evicted from L1. Hence maintenance indication data setting/configuring includes both cases where data is bypassing L2 or going through L2. FIG. 4A and FIG. 4B shows the usage of maintenance indication data when cache line evicted from L1 hits or misses L2 where hit indicates cache line went from L2 to L1 and miss includes the situation when  cache line bypassed L2 and went directly to L1.)  
   

Regarding Claim 6, Grandou discloses:   
Apparatus as claimed in claim 1,  wherein, when a given cache entry is loaded from a main memory to said first cache memory bypassing storage within said second cache memory, said retention data value for said given cache entry is set within said retention data storage circuitry.(Grandou: col 9 ln 63 - col 10 ln 2: "the SCU will also ensure that any evicted data from a level one cache is routed on to the shared level two cache 180, and will ensure that if the evicted data has resulted from the performance of a cache maintenance operation, then appropriate maintenance indication data will also be passed on to the level two cache in association with the evicted data." The maintenance indication data is similar to retention data.  Grandou: col 11 ln 64 - col 12 ln 6: "the maintenance indication data is encoded within a two-bit signal ...". Grandou's maintenance indication data is generated and transferred along with data when a cache line is evicted from L1. Hence maintenance indication data setting/configuring includes both cases where data is bypassing L2 or going through L2. FIG. 4A and FIG. 4B shows the usage of maintenance indication data when cache line evicted from L1 hits or misses L2 where hit indicates cache line went from L2 to L1 and miss includes the situation when  cache line bypassed L2 and went directly to L1. Also, since maintenance indication data is passed to L2, it indicates having a temporary storage in L2 for that data from where it is used for making decision about evicting the line.)  
   

Regarding Claim 7, Grandou discloses:   
Apparatus as claimed in claim 1, comprising a cache memory hierarchy including said second cache memory and a plurality of first cache memories, wherein said snoop filter tracks cache entries stored in said plurality of first cache memories and said retention data storage circuitry stores retention data for cache entries stored within said plurality of first cache memories. Grandou: col 9 ln 63 - col 10 ln 2: "the SCU will also ensure that any evicted data from a level one cache is routed on to the shared level two cache 180, and will ensure that if the evicted data has resulted from the performance of a cache maintenance operation, then appropriate maintenance indication data will also be passed on to the level two cache in association with the evicted data." The maintenance indication data is similar to retention data.  Grandou: col 11 ln 64 - col 12 ln 6: "the maintenance indication data is encoded within a two-bit signal ...". Grandou's maintenance indication data is generated and transferred along with data when a cache line is evicted from L1. Since maintenance indication data is passed to L2, it indicates having a temporary storage in L2 for that data from where it is used for making decision about evicting the line. Grandou: col 16 ln 16-19: "a snoop control unit coupled between the first level cache and the second level cache, and configured to manage coherency of data within the cache units of the first level cache and the second level cache". Grandou: col 4 ln 55-60: "data processing circuitry comprises a plurality of data processing units, said first level cache comprises a plurality of cache units, each cache unit being associated with a corresponding one of said data processing units, and said second level cache is shared by said plurality of data processing units.". Managing coherency involves tracking cache entries in different L1 caches).  
  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grandou as applied to claim 1 above, and further in view of Daglis et al. (US 20180203800 A1). 
Regarding Claim 2, Grandou teaches all the limitation of claim 1 including retention data (Grandou: col 9 ln 63 - col 10 ln 2). However, Grandou does not teach snoop filter that includes tag data storage to store plurality of data tags that indicates memory address of cache entries.    
Daglis discloses:   
wherein said snoop filter include tag data storage circuitry to store a plurality of data tags indicative of memory addresses of respective ones of said cache entries stored within said first cache memory and said retention data for respective ones of said cache entries stored within said first cache memory are associated with corresponding data tags. (Daglis: [0014] “The directory-based cache coherence system, in general, manages the addresses that are part of the snoop domains. More specifically, in accordance with example Daglis’s directories/tables are used to manage the snoop domains. Daglis: [0016] "FIG. 1A also depicts an example directory entry 190 for a cache line that is tracked by the directory-based cache coherence system. ... each entry 190 contains information for a cache line ... the directory entry 190 includes an address tag, a bit field for the cache block's coherence state and a sharer bit vector (indicating the processing nodes 120 that share the cache line). The directory entry 190 also contains a snoop bit field ...". Applicant's snoop filter is similar to the directory of a directory based cache coherency where address tag of different cache entry is saved along with processor's caches that contains the data pointed by the tag and the status of that cache line. Also Grandou's 'maintenance indication data' which is similar to retention data is for each cache entry and hence is associated with the tag of that entry and therefore retention data is associated with corresponding tag in the directory). 
  Both Grandou and Daglis represent works within the same field of endeavor, namely data processing systems incorporating cache memory. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Grandou in view of Daglis as it represents a combination of known prior art elements according to known methods (caching method of Grandou using directory based coherency among caches as used by Daglis) to yield a better cache memory system having fully coherent caches (see also Daglis [0016]). 
 
Regarding Claim 4, Grandou teaches all the limitation of claim 1. However, Grandou does not teach storing cache coherency data in the snoop filter.    

wherein said snoop filter includes coherency data storage circuitry to store coherency data to track coherency status of said cache entries stored within said first cache memory (Daglis: [0016] "FIG. 1A also depicts an example directory entry 190 for a cache line that is tracked by the directory-based cache coherence system. ... each entry 190 contains information for a cache line ... the directory entry 190 includes an address tag, a bit field for the cache block's coherence state a ...". The coherence state bits are similar to the coherency data of the cache line). 
 Both Grandou and Daglis represent works within the same field of endeavor, namely data processing systems incorporating cache memory. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Grandou in view of Daglis as it represents a combination of known prior art elements according to known methods (caching method of Grandou using directory based coherency among caches and storing coherency data in the snoop filter as used by Daglis) to yield a better cache memory system having fully coherent caches (see also Daglis [0016]). 
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grandou as applied to claim 1 above, and further in view of Loh (US 20160055100 A1).
Regarding Claim 8, Grandou teaches all the limitations of claim 1. However, Grandou does not teach exclusive cache memory.   
 Loh discloses:  
Apparatus as claimed in claim 1, wherein said first cache memory is a first exclusive cache memory (Loh: [0004] "... When employing a multilevel cache system, an important design decision is whether to adopt an exclusive scheme or an inclusive scheme. In an exclusive cache hierarchy, a lower level (or outer) cache (e.g., an L2 cache) is prevented from containing any cache lines present in a higher level (or inner) cache (e.g., an L1 cache). 
Both Grandou and Loh represent works within the same field of endeavor, namely data processing systems incorporating cache memory . It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Grandou in view of Loh as it represents a combination of known prior art elements according to known methods (caching method of Grandou using exclusive L1 and L2 cache as taught by Loh) to yield a better cache memory system having exclusive caches that increases caching capacity and hence improves performance (see also Loh [004]).

Regarding Claim 9, Grandou teaches all the limitations of claim 1. However, Grandou does not teach exclusive cache memory.   
Loh discloses:   
Apparatus as claimed in claim 1, wherein said second cache memory is a second exclusive cache memory  (Loh: [0004] "... When employing a multilevel cache system, an important design decision is whether to adopt an exclusive scheme or an inclusive scheme. In an exclusive cache hierarchy, a lower level (or outer) cache (e.g., an L2 cache) is prevented from containing any cache lines present in a higher level (or inner) cache (e.g., an L1 cache). The exclusive scheme maximizes cache capacities by avoiding overlap between the higher level and lower level caches").
   Both Grandou and Loh represent works within the same field of endeavor, namely data processing systems incorporating cache memory. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Grandou in view of Loh as it represents a combination of known prior art elements according to known methods (caching method of Grandou using exclusive L1 and L2 cache as taught by Loh) to .
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williamson (US 8271733 B2): Teaches a plurality of stores having storage locations for storing data items, including a level one store and a level two store the storage apparatus having a hierarchy such that in response to an access request for accessing a data item the level one store is accessed and in response to detecting that the item is not stored in the level one store the level two store is accessed. The storage apparatus is configured to store a copy of at least some items in both of the one level one store and the level two store, the storage apparatus comprising a plurality of indicator storage elements associated with a corresponding plurality of storage locations of the level two store, a set value of an indicator stored in one of the indicator storage elements indicating that the corresponding stored data item is also stored in the level one store. The storage apparatus is configured such that in response to a request to allocate a storage location in the level two store, storage locations having a set indicator associated with them are not selected for eviction.
UMEHARA (US 20180004661 A1): Teaches an apparatus that includes: a first cache to retain data used by the processor core; and a second cache to be coupled to the first cache, wherein the second cache includes a data-retaining circuit to include storage areas to retain data, an information-retaining circuit to retain management information that includes first state information for indicating a state of data retained in the data-retaining circuit, a state-determining circuit to determine, based on the management information, whether requested data that is 
CHEN (US 20170052890 A1): Teaches an operation processing device that includes: processors, first cache corresponding to each processors; and a second cache shared by the processors, wherein the second cache includes; a data retaining unit that retains data, a first information retaining unit that retains first management information of data in the first cache, a second information retaining unit that retains second management information of data in the data retaining unit, a classifying unit that classifies a request performed by referencing the first management information and not referencing the second management information as a first type request and classifies a request performed by referencing the second management information as a second type request, a second processing unit that references the second management information to perform the second type request, and a first processing unit that references the first management information and does not reference the second management information to perform the first type request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H/Examiner, Art Unit 2138   
               
/William E. Baughman/Primary Examiner, Art Unit 2138